Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status:
	Claims 1-22 26, 27 and 30 have been cancelled.
Claims 33-41 are new.
	Claims 23-25, 28, 29, 31-41 are under examination. Applicant’s amendments have necessitated new grounds of rejection. Accordingly, this Action is FINAL.

Withdrawn rejections
Applicant's amendments and arguments filed 1/19/21 and 1/21/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Objections
1. Claim 41 is objected to because of the following informalities:  claim 41 does not end in a period.

    PNG
    media_image1.png
    125
    704
    media_image1.png
    Greyscale

  Appropriate correction is required.
2. Claim 33 is objected to because of the following informalities:  claim 33 does not end in a period and appears incomplete.

    PNG
    media_image2.png
    252
    1445
    media_image2.png
    Greyscale

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-25, 28, 29, 31-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boehm (US 2004/0131552 A1, now US 7,815,934 B2; issued Oct. 19, 2010) (cited in prior action) and Fassihi et al. (US 5783212) as evidenced by 
Mohammed et al. (CA 2 764 517 A1) (published June 7, 2010) (cited in prior action);
Oshlack ‘760 (Oshlack et al., US 5,273,760) (cited in prior action);
Oshlack ‘493 (Oshlack et al., US 5,286,493) (cited in prior action);
Oshlack ‘982 (Oshlack et al., US 6,024,982, pub. Feb. 2000) (cited in prior action); 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Applicant claims, for example:  

    PNG
    media_image3.png
    338
    674
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    227
    655
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    416
    737
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    319
    648
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    51
    540
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    230
    656
    media_image8.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
With regard to instant claim 23, Boehm is directed to a tablet suitable for oral administration comprising a first layer comprising a sequestering subunit of the invention and a second layer comprising a therapeutic agent in releasable form, wherein the first layer is coated with the second layer [0014, 0118] where the first layer can be a single subunit and the therapeutic agent can be in the second layer of subunits [0118]. The tablets can then be further coated with sustained (extended) release coating [0123] that slowly release the therapeutic agent [0125]. Boehm teaches abuse deterrence [0128]. Thus Boehm teaches a tablet dosage form with an extended release pharmaceutical composition with an innermost first layer that does not contain any drug, a second layer with drug and a third layer. The Examiner notes that the instantly claimed “diffusion layer” can also contain an enteric coating [00059] which does not substantially dissolve in the GI tract. Boehm claim tablets with a first layer of sequestering subunit and a second layer comprising the therapeutic agent coating the first layer (claim 32). It is noted that Boehm teaches: “In this instance, the core is coated 
With regard to instant claim 23 limitation of an abuse resistant pharmaceutical composition, Boehm teaches abuse deterrence [0128] and Boehm teaches a sequestering subunit and related compositions and methods (Title) wherein the subunit comprises an aversive agent and a blocking agent.  (Abs.)  Boehm teaches a dosage forms and methods of preventing abuse of a therapeutic agent (Abs.) thus deterring abuse and being abuse resistant.
In regard to claim 23, the active agent, and the method of treatment: Boehm teaches oral dosage forms of an abuse resistant pharmaceutical composition (e.g. [0013], [0014]; cl. 27, 31 – 37) wherein the therapeutic agent may be an opioid agonist such as hydrocodone, oxycodone, hydromorphone, or morphine (e.g. cl. 21, 22) which are well known by the medical artisan for treating pain. In fact, Boehm teaches these compounds are effective in management of pain. (e.g., [0005]) 
In regard to instant claims 38-40, these are conditional “wherein when” clause conditional claims. If a condition precedent in a method claim is not met, the conditional steps recited in the claim are not required to be performed.  As such, the broadest reasonable interpretation of such a method claim does not include the conditional steps.  
In regard to the composition being in a tablet unit dosage form comprising a tablet layers, where the diffusion layer is the only drug containing layer of instant claim 23, Boehm teaches, for example:
(claim 32)  A tablet comprising a first layer comprising the sequestering subunit of any of claim 1-15, 17, 18, 20, 24 or 25 and a second layer comprising the therapeutic agent in releasable form, wherein the first layer is coated with the second layer and the drug has to diffuse form the second layer within the GI tract to treat pain.  
(claim 17)  The sequestering subunit of cl. 7, wherein the aversive agent is incorporated into the core and the core is coated with the first aversive agent-impermeable material.
(claim 20)  . . .the aversive agent is  . . .a gelling agent
(claim 21) The sequestering subunit of claim 20, wherein the therapeutic agent is an opioid agonist.
(claim 22) The sequestering subunit of claim 21, wherein the opioid agonist is. . . hydrocodone . . .
(claim 7)  The sequestering subunit of claim 1, wherein the blocking agent is the first aversive-agent impermeable material and a core.
(claim 1)  A sequestering subunit comprising an aversive agent and a blocking agent . . .
(See also, e.g., [0014], [0118], [0119])

In regard to the innermost expansion layer and the barrier layer:  The tablets or capsules comprise a sequestering subunit comprising an aversive agent and a blocking agent, wherein the blocking agent prevents release of the aversive agent in the gastrointestinal tract for 24 hours or more (e.g. cl. 1) thus being a barrier which does not substantially dissolve in the GI tract to less than 30% remaining undissolved.
In regard to the innermost expansion layer and the combination of an opioid agonist with a gelling agent:  The aversive agent may be a gelling agent (e.g. cl. 20), for example hydroxypropyl methylcellulose (e.g., [0061]), the instantly elected species.  The aversive agent may be incorporated into the core. (e.g., cl. 17)
[0062] With the inclusion of a gelling agent in the dosage
form, the gelling agent preferably imparts a gel-like quality
to the dosage form upon tampering that spoils or hinders the
pleasure of obtaining a rapid high from due to the gel-like
consistency of the tampered dosage form in contact with the
mucous membrane, and in certain embodiments, prevents
the abuse of the dosage form by minimizing absorption, e.g.,
in the nasal passages. A gelling agent can be added to the
formulation in a ratio of gelling agent to opioid agonist of
from about 1:40 to about 40:1 by weight, preferably from
about 1:1 to about 30:1 by weight, and more preferably from
about 2: 1 to about 10: 1 by weight of the opioid agonist. In
certain other embodiments, the dosage form forms a viscous
gel having a viscosity of at least about 10 cP after the dosage
form is tampered with by dissolution in an aqueous liquid
(from about 0.5 to about 10 ml and preferably from 1 to
about 5 ml). Most preferably, the resulting mixture will have
a viscosity of at least about 60 cP.
See also claims 20 – 22, e.g.

20. The sequestering subunit of claim 1, wherein the
aversive agent is selected from the group consisting of an
antagonist of a therapeutic agent, a bittering agent, a dye, a
gelling agent, and an irritant.

21. The sequestering subunit of claim 20, wherein the therapeutic agent is an opioid agonist.

Accordingly, with regard to the structure of the tablet of instant claim 23, Boehm clearly teaches that the aversive agent can be incorporated into the core such as a homogeneous dispersion of the aversive agent throughout the core thus providing a core, which is the innermost expansion layer, comprising the aversive agent [0035]. Since the aversive agent can be a gelling agent (claim 20) and the gelling agent can be the hydrophilic expandable polymer HPMC or polyvinyl alcohol [0061] then clearly Boehm teach an innermost layer (core) comprising a hydrophilic expandable polymer and no drug thus forming an innermost expansion layer. The core may also comprise a water insoluble material which is then coated with an aversive agent [0036].  
Boehm explicitly teaches an embodiment comprising a gelling agent and an opioid agonist (e.g., [0062]; cl. 20 - 22), and an embodiment comprising an opioid agonist, an opioid antagonist, and an additional aversive agent (e.g., [0112]) thus providing a drug layer from which the drug, hydromorphone, diffuses within the GI tract to treat pain.
In regard to the barrier layer, the Examiner equates these to what Boehm calls the blocking agent, specifically the first “aversive agent-impermeable material” and, optionally, a second “aversive agent-impermeable material.” 
The blocking agent comprises a first aversive agent-impermeable material, which is insoluble in the gastrointestinal tract, e.g. a cellulose polymer or acrylic polymer, for example a methyl methacrylate copolymer and thus remains substantially undissolved in the GI tract to less than 30% remaining undissolved. 
The sequestering subunit may comprise a second aversive agent-impermeable coating; which may be the same material as the first aversive agent-impermeable coating. (e.g. cl. 15 – 17; [0026]) Therefore the second aversive agent-impermeable coating may also be a methyl methacrylate copolymer or a cellulose such as cellulose acetate phthalate or acrylate polymer [0026] with hydroxypropyl cellulose exemplified ([0160, 0163, 0167, 0170]). In regard to the diffusion layer being bonded to the barrier layer, when acrylic coatings are used, the subunits are preferably cured to stabilize the product; the subunits are subjected to oven curing at a temperature above the glass transition temperature (e.g., [0102]) 
The evidence below demonstrates that this curing process (Boehm, [0102]) is equivalent to the “bonding process” used in the instant specification, therefore by curing the acrylate coating, Boehm bonds it to the underlying layer.
Per the instant specification, the diffusion and barrier layers are bonded to each other by heat-treatment, preferably by curing. (e.g., instant spec. pp. 48 – 50, Ex. 29, 30; and [0062] “The diffusion and barrier layers are bonded to each other. . . . In preferred embodiments, a physical bond is formed between layers by heat curing. . .”) 
Mohammed evidences that curable polymers are ones that undergo cross-linking by heating which serves to harden or toughen the polymer and thereby impart crush resistance to the dosage form.  (e.g., p. 23, ll. 10 – 16)  Mohammed evidences that curable polymers include polyethylene oxide, carbomers, poly(uronic) acids, silicones and mixtures thereof.  (p. 23, ll. 18 – 21) It is noted that discussion of curable polymers also includes hydroxypropyl methyl cellulose (e.g. p. 25).  (NOTE: carbomers are polymers made from acrylic acid.)
Oshlack ‘760 evidences that a coating comprising ethylcellulose can be cured by exposure to elevated temperature and humidity (e.g., Abs.; cl. 1, 13, 20, 26, 30), for example at about 60 degrees C and 85 % relative humidity. (e.g., cl. 28)
Oshlack ‘493 evidences that a coating comprising an acrylic polymer may be cured by using elevated temperature. (e.g. Abs., cl. 1, 15, 26)  Oshlack evidences suitable polymers include copolymers of acrylic and methacrylic acid esters (e.g., cl. 15) and  copolymerizates of acrylic and methacrylic esters having a low content of quaternary ammonium groups (e.g., cl. 26).
Oshlack ‘982 evidences a coating comprising ethyl cellulose (e.g. Surelease) and hydroxypropyl methylcellulose (HPMC) (Methocel) can be cured.  (e.g. ethyl cellulose = Aquacoat, col. 8, ll. 62 – 65; methocel = HPMC, col. 15, ll. 45 – 50; curing: col. 16 - 22, Tables 3 – 10, 13 – 16).  
Boehm teaches processes which are performed at elevated temperature and therefore may bond the layers together, e.g. melt granulation and co-extrusion.  (Boehm, e.g., p. 9, para. 0067, 0069, 0073, 0075; p. 11, para. 0100)  For example, subunits may be added during the extrusion process and the extrudate can be shaped into tablets.  (p. 13 - 14, para. 0122)
In regard to the active ingredient being in the diffusion layer:  The active agent may be coated onto the sequestering subunit or be incorporated into a layer that coats the sequestering subunit(s). (e.g.  cl. 28, 30, 32 - 36) If the dosage form is a tablet, the tablet may comprise therapeutic subunits, which may be incorporated into a second layer, wherein the first layer is coated with the second layer. (e.g., cl. 32 – 37)  Thus the drug must diffuse from the diffusion layer, which is the only drug containing layer, within the GI tract of the patient to treat pain. 
 With regard to instant claims 23, 28 and 29, Boehm teaches the product  Surelease, which is ethyl cellulose, and Eudragit RS30D is an acrylic based polymer (e.g. [0181]).  Eudragit RS30D is an ammonio methylacrylate copolymer, specifically, a water-insoluble copolymer of ethyl acrylate (EA), methyl methacrylate (MM) and trimethylammoniumethyl methacrylate chloride (TAM)  (e.g., [0029])) 
In regard to the conditional limitation of instant claim 23, when the pharmaceutical composition is physically compromised to produce particles having a particle size between 8 mesh and 500 mesh and exposed to a liquid comprising water and/or alcohol, the bond between the diffusion layer and the barrier layer is substantially preserved and the expandable polymer of the expansion layer absorbs at least a portion of the liquid and expands and/or forms a gel, the tablet of Boehm is implicitly configured to do this especially when Boehm teaches that a gel is formed. Boehm teaches: “With the inclusion of a gelling agent in the dosage form, the gelling agent preferably imparts a gel-like quality to the dosage form upon tampering that spoils or hinders the pleasure of obtaining a rapid high from due to the gel-like consistency of the tampered dosage form” [0062]. 
In regard to the conditional limitation of instant claim 23 when the pharmaceutical composition is orally or intranasally administered in physically compromised form to a subject, the intensity of the euphoria is lower than the intensity of the euphoria achieved after administration of a physically compromised bioequivalent composition not configured to deter abuse, Boehm teaches that the aversive agent is a gel, and the dosage form is tampered with; the gel will slow the rate of absorption of the active agent thus minimizing absorption, e.g., in the nasal passages. (e.g., [0060-0062]) Tampering includes any manipulation by chemical means, including dissolution in solvent. (e.g., [0022]) Therefore, the conditional limitations are implicit in the composition and method of Boehm.
In regard to claims 23-35, Boehm teaches oxymorphone, hydromorphone and other opioids [0041], cl. 22. Boehm teaches a sustained-release dosage form comprising about 2 – 64 mg hydromorphone hydrochloride [0050], and teach that 3.375 mg of hydromorphone is equianalgesic to about 13.5 mg of oxycodone or 15 mg hydrocodone. [0042]. 
In regard to claims 28, 29 and 41, Boehm et al. teach acrylate and methacrylate polymers and copolymers, as discussed above in regard to claim 23 which are the same as instantly claimed and thus provide a release profile independent of pH and release is due to osmotic pressure; not pH [0009]. 
In regard to claims 31 and 32, Boehm teaches: "The thickness of the coating will depend on the characteristics of the particular coating composition, and can be determined using routine experimentation.” [0074] (referring to the coating on the substrate) (See also, e.g. [0091] (vary thickness of release-retarding material); [0175], 
Fassihi et al. teach controlled release drug delivery systems having at least 3 layers of a swellable erodible polymer, such as HPMC, and with a drug layer and two barrier layers where the three layers can differ in thickness (Abstract; column 2, lines 20-23; column 5, lines 17-22; and claims 1 5, 12, 13 and 26). The drug may also be in the barrier layers (column 4, lines 13-24). Fasshihi et al. teach that the time for erosion of a layer is affected by the thickness of the layer and that the thickness must be adjusted to provide the appropriate swelling rate and diffusivity which is determined by the artisan (column 5, lines 55-51). Fassihi et al. provide an example in Table 2 for a 3 layer composition (column 6) with variable amounts in Table 1 (columns 4-5). It is understood that the more polymer added the thicker the layer will be. 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Boehm is that Boehm does do not expressly teach an anticipatory example of the instantly claimed composition used in methods of treating pain. 
2. The difference between the instant application and Boehm is that Boehm does do not expressly teach that the barrier layer has a thickness of about 5-50% of the tablet dosage form and the diffusion layer has a thickness of about 1-30% of the tablet dosage 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 
 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to treat a patient with a tamper-resistant dosage form, such as a tablet comprising layers, wherein the tablet comprises an opioid agonist such as 
One of ordinary skill in the art would have been motivated to do this because:   the specific combination of features claimed is disclosed within the broad teachings of the reference but the reference does not disclose the specific combination of variables, in a specific embodiment or in a working example, such that “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). However, "when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR v. Teleflex
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the disclosed elements and embodiments of Boehm to prepare the claimed composition especially when Boehm teaches and suggests multilayer tablets comprising the instantly claimed components.  Such a rearrangement by a person of ordinary skill in the art who is not an automaton to yield the instantly claimed dosage form and method is within the purview of the ordinary skilled artisan upon reading Boehm and would yield predictable results of treating pain in a patient by diffusion from the diffusion layer within the GI tract of the patient while providing abuse deterrence.
In regard to whether the bond between the barrier layer and diffusion layer is substantially preserved when the composition is physically compromised, not only is this a conditional clause but also Boehm teaches heat curing the acrylic polymer layers [0102].  This is the same process recited in the instant specification to bond the layers together, and the evidence cited above demonstrates that curing acrylic polymers will result in cross-linking which strengthens or hardens the polymer and makes the dosage form crush resistant (e.g. Mohammed and Oshlack refs cited above).  Because the aversive agent-impermeable layer(s) and drug-containing layers may both be acrylates, the process would cause cross-linking between the layers which would bond the layers together, thereby making the dosage form tamper resistant.  Therefore the pharmaceutical dosage form of Boehm is also configured to achieve the conditional clause.
By teaching that the dosage form is tamper-resistant, Boehm implicitly teaches that the bond is preserved, otherwise one would be able to separate the drug from the 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to construct the tablet of Boehm et al. with a barrier layer that has a thickness of about 5-50% of the thickness of the tablet unit dosage form and a diffusion layer that has a thickness of about 1-30% of the thickness of the tablet unit dosage form and that the diffusion layer has a thickness of about 0.1 to 1.0 mm or that the expansion layer has a thickness of from about 0.5 to 15 mm, as suggested by Boehm et al. and Fassihi et al., and produce the instant invention. 
One of ordinary skill in the art would have been motivated to do this because clearly the layers taught by Boehm et al. must have some inherent thickness. Indeed, Boehm teaches the thickness of the coating will depend on the desired characteristics and may be determined by routine optimization [0074]. Additionally, Fassihi et al. teach that the time for erosion of a layer is affected by the thickness of the layer and that the thickness must be adjusted to provide the appropriate swelling rate and diffusivity which is determined by the artisan. Indeed, Fassihi et al. teaches that: “The relative percentages of the various components will change with the desired release rate and compression used to produce the tablet.” (column 5, lines 15-17).  Fassihi et al. does suggest 30-90% w/w of polymer in the barrier layer 2 and 30-90% by weight of swellable polymer in drug containing layer 5 (from which the drug diffuses column 3, lines 60-65) and 30-90% swellable polymer in barrier layer 4 (Table 1). Fassihi et al. thus provides some guidance on the amounts of components in the layers. Consequently, in the absence of unexpected results, adding more or less components In re Applied Materials, Inc., 692 F.3d 1289, 1298 (Fed. Cir. 2012).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Examiner comment:
The Examiner notes allowances to applications directed to similar oral abuse deterrent compositions with similar components in, for example applications 13408076, 13408068 and 13041020. Perhaps inclusion of the point of novelty in those applications, as well as appropriate terminal disclaimers, here will lift the claims to allowable subject In re Gyurik, 596 F.2d 1012, 1016 n. 15 (CCPA 1979).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 23-25, 28, 29, 31 and 32 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the following copending applications and claims, in view of Boehm (US 2004/0131552 A1) (cited above and in prior action). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are drawn to an immediate release composition comprising a specific opioid and the copending claims are drawn to immediate release or extended release formulations of agents which may be opioid agonists and which recite the same structure as instantly claimed.  
Using the same basic tablet structure and substituting other opioids is an obvious variation.  The active ingredients have similar structures, will be expected to act in similar ways, and are also prone to abuse.  
In regard to the specific mechanism of action, Boehm et al. teach gelation as one of several mechanisms which may be used (e.g. [0037]) therefore, in the absence of evidence to the contrary; selection of this mechanism is an obvious variation. 
Immediate release and extended release dosage forms are well known in the art and, again, the structure as claimed does not chemically distinguish the two dosage forms, e.g. polymers specific to extended release vs. immediate release are not recited in the specified claims, therefore the two dosage forms are obvious variants of each 
In regard to copending applications with claims drawn to compositions, the instant method is obvious because the only step is the step of administering the composition.
In regard to copending claims drawn to methods of making, because the structure prepared by the process is the same as recited in the instant claims, the instant claims are obvious over the method of preparation.
In regard to the wherein clause for rate of drug release, this is related to the deterrent mechanism employed (e.g. gelation, hydrophilic expandable polymer) and is an inherent property of the composition. 
The copending and patented claims and applications are:
Application #
Copending/patented claims
Instant claims (if different from above)
How are the copending claims different?
Why obvious?















13/040,953 (parent application) 
1, 3, 4, 6, 8 - 9, 23, 32-36

Active is morphine + oxycodone; re: claims 12 – 20 with barrier, expansion and diffusion layers tablets
Opioid morphine renders obvious other opioids such as hydromorphone in methods of treating pain to the ordinary artisan





13/041,020 now US 


Active is morphine + oxycodone



























14/536,332
23- 25, 28 - 29, 31-36

Methods of treating pain with tablet having expansion, barrier, diffusion layers and Immediate release, oxycodone
Same basic structure and properties. Opioid morphine renders obvious other opioids such as hydromorphone to the ordinary artisan
14/536,357
1 – 4, 7-11, 33-42

Methods of treating pain with tablet having expansion, barrier, diffusion layers  and extended release; hydrocodone
Same basic structure and properties. Opioid hydrocodone renders obvious other opioids such as hydromorphone to the ordinary artisan





14/536,459
23- 25, 28 - 29, 31-36

Methods of treating pain with tablet having expansion, barrier, diffusion layers and immediate release; oxymorphone
Same basic structure and properties. Opioid oxymorphone renders obvious other opioids such as hydromorphone to the ordinary artisan

1 – 4, 7-11, 31-41

Extended release; oxymorphone in methods of treating pain with tablet with barrier, expansion and diffusion layers
Same basic structure and properties. Opioid oxymorphone renders obvious other opioids such as hydromorphone to the ordinary artisan


Where appropriate, these are provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 1/19/21 and 1/21/21 (Remarks) have been carefully considered but are not persuasive. 
Applicant first notes that a “sequestering agent” is an art recognized term and asserts that the artisan would recognize from the Abstract of Boehm that a “sequestering agent” as defined by Boehm is “an aversive agent and a blocking agent” which blocks release of the aversive agent and not the drug (pages 11-12 of remarks). Applicant then asserts that: “However, this reference neither discloses nor suggests a means for reducing rate of release of hydromorphone or a pharmaceutically acceptable salt thereof by simple cutting of a tablet in pieces or grinding.” Respectfully, the Examiner cannot agree because Boehm specifically states that the tampering can be by shearing (cutting) and grinding [0022] and describe sustained release of the therapeutic agent ([0076-0078]) with known release-retarding materials ([0079-0086]) which can be modified by using more than one release retarding material or varying the thickness of 
Applicant argues that the claimed method addresses the problem of “dumping” of hydromorphone and that Boehm is not so limited and the instant method is multiply resistant to tampering by mechanisms completely different from that of Boehm. Respectfully, the Examiner cannot agree. Boehm is all about treating/managing pain with hydromorphone [0005] and even discusses the aversive agent as a gelling agent  which would slow the release of the active agent or render unsuitable for injection [0060]. Applicant defines “dumping” as a polymer that “is able to hold the drug within” [00066], which a gelling polymer would do, and thus that embodiment of Boehm would also prevent dumping of hydromorphone.
Applicant asserts that Fassihi would lead the artisan away from the claimed invention because Fassihi discloses the use of erodible layers which would offer not obstacles to abuse by crushing or dissolution. Respectfully, the Examiner is not relying upon Fassihi as characterized by Applicant but rather as discussed above. 
The evidentiary references are relied upon as discussed supra. 
Applicant submits an Abstract from the Journal of Pain 2009 to provide evidence of ongoing and severe abuse potential of formulations of immediate release hydromorphone. However, that reference does not discredit the reference of Boehm in any way. Applicant further asserts that the Abstrat of the Journal of Pain 2009 indicates that the claimed method using HMO-IR is a special case and thus the claims are patentably distinct from all the copending applications. Respectfully, the Examiner cannot agree because Applicant’s copending applications and patents are also directed 
Applicant asserts that Boehm does not specifically recite immediate release hydromorphone. However, Boehm does clearly teach that the therapeutic agent is in “immediate release” form [0076]: “The therapeutic agent can be formulated to provide immediate release of the therapeutic agent.” Also note [0124]: “Furthermore, the dosage forms can also include an amount of an immediate release therapeutic agent for prompt therapeutic effect. The immediate release therapeutic agent can be incorporated or coated on the surface of the subunits after preparation of the dosage forms.” Thus Boehm render obvious immediate release forms of hydromorphone. 
Applicant asserts that Boehm is a shotgun disclosure without a rosetta stone to lead one of ordinary skill to the instantly claimed invention. While Boehm might be complex, the Examiner has nevertheless taken the blaze marks set forth by Boehm to derive the instantly claimed subject matter without hindsight guidance as evidenced by the rejection above. 
Applicant argues that the claimed method is “something special” however evidence of surprising or unexpected results has not been made to characterize that something special over the prior art of Boehm.  The characterization of this method as “something special” is akin to the characterization of results as "unexpected" which is unsupported attorney argument. See In re Geisler
As pointed out by the Examiner in the last Action: “It is noted for the record, that Applicant is not arguing anything unexpected or surprising about the arrangement of layers or the thickness of the layers in the tablet. In fact, a text search of the instant specification does not reveal anything as surprising or unexpected at all. As the Supreme Court explained in KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), "when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).” 
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after review of all the facts, Applicant’s arguments are not persuasive and the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERNST V ARNOLD/Primary Examiner, Art Unit 1613